internal_revenue_service national_office technical_advice_memorandum march third party communication none date of communication not applicable index uil no case-mis no number release date director --------------------------------------------- 263a 263a 263a tam-106669-05 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------------------- --------------------- ------------------------------ ---------------- -------------------------- ----------------------- legend legend taxpayer ----------------------------------------- state area area a b c d e f g h i j k m n o p --------- ------------------------ ------------------------------- ----------- --------- ----- -------------- ------------- ----------- ----------- --------- --------- ----- -------- ----------- ----------------- -------------- ----------------- tam-106669-05 q r s t u ----------------- ----------------- -------------- ----------------- -------------- issue s whether taxpayer’s self-constructed generation transmission and distribution assets are produced on a routine and repetitive basis in the ordinary course of its trade_or_business for purposes of sec_1_263a-1 of the income_tax regulations is a taxpayer that elects to use the simplified_service_cost_method to determine capitalizable mixed_service_costs with respect to eligible_property required to allocate mixed_service_costs to property that is not eligible for the simplified_service_cost_method using the methods provided in sec_1_263a-1 of the income_tax regulations conclusion s taxpayer’s self-constructed generation transmission and distribution assets which are described below are not produced on a routine and repetitive basis in the ordinary course of its trade_or_business for purposes of sec_1_263a-1 a taxpayer that elects to use the simplified_service_cost_method to determine capitalizable mixed_service_costs with respect to eligible_property is required to allocate mixed_service_costs to property that is not eligible for the simplified_service_cost_method using the methods provided in sec_1_263a-1 facts taxpayer is a public_utility that provides electric services to over m customers in state the area and area of state are high growth areas accordingly taxpayer added approximately a new customers in and b customers in thus during these years taxpayer constructed new infrastructure to service approximately c new homes each day this new infrastructure included generation transmission and distribution assets to provide electric services to taxpayer’s expanding customer base as well as to upgrade and maintain its service to existing customers from to taxpayer incurred production_expenditures for generation transmission and distribution assets of dollar_figured approximately of this amount was budgeted for expanding the size or capacity of taxpayer’s electric network the remaining amount was mostly budgeted to improve reliability relocate and restore damaged facilities in taxpayer incurred over e man-hours constructing modifying and taxpayer classified its electric plant accounts in compliance with accounting for taxpayer filed a form_3115 under the automatic consent procedures tam-106669-05 improving its transmission and distribution system and another f man-hours constructing modifying and improving its generation facilities for example in taxpayer installed approximately g meters h distribution poles i transformers j transmission towers and poles and k miles of conductor provided by revproc_2002_9 2002_1_cb_327 as modified and clarified by announcement 2002_1_cb_561 modified and clarified by revproc_2002_19 2002_1_cb_696 and amplified clarified and modified by revproc_2002_54 c b to change its method of allocating mixed_service_costs from a facts-and- circumstances method to the simplified_service_cost_method accordingly taxpayer applied the simplified_service_cost_method beginning with the taxable_year to determine its capitalizable mixed_service_costs incurred during the year with respect to its production of electricity purchased assets and self-constructed assets required by the federal energy regulatory commission ferc accordingly taxpayer divided its assets into the following five reporting categories for ferc intangible plant production or generation plant transmission plant distribution plant and general plant these five categories are then subdivided into ferc accounts in taxpayer subdivided these accounts into approximately account classifications with the consent of the state public service commission the properties represented in these accounts are not necessarily fungible although the properties represented in these accounts are similar in nature and function they are not identical for example ferc account contains transmission poles and fixtures the poles represented in the account consist of poles of various types and lengths moreover the poles represented in this account were used in the construction of various projects that required specialized engineering often required individual design permitting and a long construction_period for purposes of its form_3115 when it computed its capitalizable mixed_service_costs under the simplified_service_cost_method taxpayer did not include its general plant and intangible assets as eligible_property for purposes of the method taxpayer does not assert that these assets are eligible_property for purposes of the simplified_service_cost_method because these assets are not produced on a routine and repetitive basis eligible_property under the simplified_service_cost_method the total capitalizable mixed_service_costs determined under the simplified_service_cost_method was significantly more than were being capitalized under taxpayer’s facts-and-circumstances method taxpayer then allocated these capitalizable mixed_service_costs between its electricity inventory and the self-constructed assets taxpayer allocated capitalizable mixed_service_costs to electricity by multiplying the capitalizable mixed_service_costs determined using the simplified_service_cost_method by the ratio of sec_263a taxpayer determined the total mixed_service_costs capitalizable with respect to as is indicated above in applying the simplified_service_cost_method taxpayer tam-106669-05 production_costs related to the production of electricity to total production_costs similarly taxpayer allocated capitalizable mixed_service_costs to self-constructed assets by multiplying the capitalizable mixed_service_costs by the ratio of sec_263a production_costs related to self-constructed assets to total production_costs through this methodology taxpayer allocated a significantly larger portion of the capitalizable mixed_service_costs to electricity because taxpayer does not maintain an ending inventory of electricity capitalizable mixed_service_costs allocated to the electricity were included immediately in cost_of_goods_sold determined that its general plant and intangible assets are not eligible_property for purposes of the method therefore in applying the simplified_service_cost_method taxpayer excluded sec_263a production_costs associated with these assets from the numerator of the production cost allocation_ratio taxpayer also excluded from total mixed_service_costs the capitalizable mixed_service_costs that were associated with such property taxpayer had determined that for it sec_2001 tax_year approximately of its assets were not eligible_property for purposes of the simplified_service_cost_method considered as produced on a routine and repetitive basis in the ordinary course of a taxpayer’s business for purposes of sec_1_263a-1 if the property is mass- produced or has a high degree of turnover the examination team also contends that little if any of taxpayer’s generation transmission and distribution property qualifies under this section accordingly the examination team contends that taxpayer is not permitted to use the simplified_service_cost_method with regard to much if any of its generation transmission and distribution assets the examination team has asked us to consider the following four representative work orders that resulted in the construction of generation transmission and distribution assets hereinafter taxpayer’s representative assets work order n - this work order relates to the construction of a new transmission line at an estimated total cost of dollar_figureo the transmission line is comprised of approximately concrete poles of various sizes approximately big_number feet of conductor wire approximately big_number feet of aluminum overhead ground wire approximately units of suspension rod type insulation and units of insulator work order p - this work order was for the re-powering of a unit at one of taxpayer’s generating stations and provided for the replacement of a boiler unit the the examination team contends that self-constructed assets are only this method is not provided for in the simplified_service_cost_method regulations sec_1_263a-1 does not provide any method of allocating capitalizable mixed_service_costs between the various categories of eligible_property or among the assets within a category see sec_1_263a-1 the examination team however has not challenged the methodology developed and used by taxpayer to allocate capitalizable mixed_service_costs incurred with respect to eligible_property between categories or among assets within a category tam-106669-05 work order relates to a ten year plant site plan that provides for converting and upgrading a power plant from oil to natural_gas at an estimated total cost of dollar_figureq work order r - this work order provides for the addition of a spent fuel storage racks and cask crane at a nuclear power plant the total budgeted cost of the project was dollar_figures work order t - this work order provided for the acquisition of approximately acres of land to expand a substation at a budgeted cost of dollar_figureu law and analysis issue whether taxpayer’s self-constructed generation transmission and distribution assets are produced on a routine and repetitive basis in the ordinary course of its trade_or_business for purposes of sec_1_263a-1 sec_263a of the internal_revenue_code provides that producers of real or tangible_personal_property must capitalize the direct costs and a proper share of the indirect_costs of such property for this purpose indirect_costs include service_costs see sec_1_263a-1 service_costs are a type of indirect_costs that can be identified specifically with an administrative or support department and include capitalizable service_costs deductible service_costs and mixed_service_costs see sec_1_263a-1 mixed_service_costs include service_costs that are partially allocable to production activities and partially allocable to non-production activities see sec_1_263a-1 taxpayers generally are required to allocate mixed_service_costs to property produced using reasonable factors or relationships under a direct_reallocation_method as defined in sec_1_263a-1 a step-allocation_method as defined in sec_1 263a- g iii b or any other reasonable allocation method as defined under the principles of sec_1_263a-1 see sec_1_263a-1 sec_1_263a-1 permits taxpayers to also use a simplified_method the simplified_service_cost_method to determine the aggregate portion of mixed_service_costs incurred during the taxable_year that are properly allocable to eligible_property sec_1_263a-1 provides that for purposes of the simplified_service_cost_method any of the following categories of property that are subject_to sec_263a are eligible_property inventory_property stock_in_trade or other_property properly includible in the inventory of the taxpayer see ' 263a-2 b i a non-inventory property_held_for_sale non-inventory property held by a taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer s trade_or_business see ' 263a-2 b i b tam-106669-05 certain self-constructed assets self-constructed assets that are substantially identical in nature to and produced in the same manner as inventory_property produced_by_the_taxpayer or other_property produced_by_the_taxpayer that is held primarily_for_sale_to_customers in the ordinary course of the taxpayer's trade_or_business see ' 263a-2 b i c self-constructed assets produced on a repetitive basis self-constructed assets produced_by_the_taxpayer on a routine and repetitive basis in the ordinary course of the taxpayer’s trade_or_business see ' 263a- b i d in applying the simplified_service_cost_method taxpayer treated all of the revrul_2005_53 2005_35_irb_425 holds that for purposes of the simplified separate generation transmission and distribution assets that it produced as well as improvements to its generation transmission and distribution assets including the above representative assets as self-constructed assets produced on a routine and repetitive basis ie eligible_property for purposes of the simplified_service_cost_method as indicated above the examination team contends that self-constructed assets are only considered as produced on a routine and repetitive basis in the ordinary course of a taxpayer’s business for purposes of sec_1_263a-1 if the property is mass-produced or has a high degree of turnover accordingly the examination team contends that taxpayer is not permitted to use the simplified_service_cost_method with regard to much if any of its generation transmission and distribution assets including the representative assets that are described above service_cost_method a taxpayer’s self-constructed assets are only considered as produced on a routine and repetitive basis in the ordinary course of the taxpayer’s trade_or_business if the assets are either mass-produced ie numerous identical goods are manufactured using standardized designs and assembly line techniques or have a high degree of turnover the revenue_ruling further provides that in determining whether an asset is mass-produced by the taxpayer property is considered mass produced only if it is manufactured accordingly the revenue_ruling provides that for this purpose mass production does not include all the terms provided in sec_1_263a-2 eg install and improve in other words property is mass-produced only if it is manufactured numerous times during the year using standardized designs and assembly line techniques the revenue_ruling also provides that for purposes of determining whether an asset is produced on a routine and repetitive basis an asset has a high degree of turnover if the asset has a short useful_life degree of turnover each of taxpayer’s representative assets required asset-specific engineering individual design separate permitting from various local state and federal authorities relating to regulatory matters such as zoning and environmental law and taxpayer’s representative assets are not mass-produced and do not have a high tam-106669-05 often lengthy construction periods that sometimes lasted longer than a year moreover these engineering and design processes and separate permits often had to be performed and obtained for each separate asset that was constructed these are not hallmarks of assets that are mass produced under revrul_2005_53 assets are only mass produced when the assets are produced numerous times during the year using assembly line techniques see also the american heritage dictionary 2d college ed moreover an assembly line is generally thought of as a line of factory workers or equipment on which a product that is being assembled passes from one operation to another until completion see eg the american heritage dictionary 2d college ed normally when one envisions an assembly line it is not thought that the product will need reengineering or redesigning each and every time it enters the line or an operation on the line a type of asset cannot be considered mass produced if it is redesigned each and every time it is produced taxpayer’s representative assets are individually designed in addition taxpayer’s generation transmission and distribution assets generally have long useful lives and therefore do not have a high degree of turnover accordingly under revrul_2005_53 taxpayer’s representative assets are not produced on a routine and repetitive basis in the ordinary course of its business and are not eligible_property for purposes of the simplified_service_cost_method taxpayer argues that the criteria established in revrul_2005_53 to determine whether self-constructed assets are produced on a routine and repetitive basis in the ordinary course of its business for purposes of sec_1_263a-1 is incorrect taxpayer asserts that the phrase routine and repetitive should be afforded its plain and ordinary meaning according to taxpayer the plain meaning of the phrase routine and repetitive does not import a concept of mass production instead taxpayer suggests that because it continually constructs and improves assets used for the generation transmission and distribution of electricity throughout the year all such assets and improvements should be considered self-constructed assets produced on a routine and repetitive basis for purposes of sec_1_263a-1 action to be performed regularly or a set of customary and often mechanically performed procedures see also the american heritage dictionary 2d college ed repetitive means doing experiencing or producing again or repeating see also the american heritage dictionary 2d college ed although the terms routine and repetitive overlap because each contains an element of repetition their meanings are not identical moreover as a matter of statutory construction the terms cannot be read as synonyms because to do so renders one of them superfluous see we disagree in general routine means a prescribed and detailed course of for example the class_life and applicable_recovery_period determined under sec_168 of assets included in asset class dollar_figure of revproc_87_56 1987_2_cb_674 electric utility combustion turbine production plant is and years respectively likewise the class_life and applicable_recovery_period determined under sec_168 of assets included in asset class dollar_figure of revproc_87_56 electric utility transmission and distribution plant i sec_30 and years respectively lastly taxpayer’s argument ignores the underlying history of sec_1 263a- tam-106669-05 99_us_48 instead the words self-constructed assets produced_by_the_taxpayer on a routine and repetitive basis must be properly read in the context that they are used customized assets that are individually designed are not assets produced_by_the_taxpayer on a routine and repetitive basis under sec_1_263a-1 h i d as is explained in revrul_2005_53 the history of the section clearly indicates that the simplified_service_cost_method was designed to alleviate the administrative burdens of complying with the new capitalization_rules in situations where mass production of assets occurs on a routine and repetitive basis with a typically high turnover rate for the produced assets see also t d 1987_1_cb_98 notice_88_86 1988_2_cb_401 accordingly the holding of revrul_2005_53 is supported by the underlying history of the regulation section issue is a taxpayer that elects to use the simplified_service_cost_method to determine capitalizable mixed_service_costs with respect to eligible_property required to allocate mixed_service_costs to property that is not eligible for such method using the methods provided in sec_1_263a-1 sec_1_263a-1 provides that using reasonable factors or relationships a taxpayer must allocate mixed_service_costs using a direct_reallocation_method a step- allocation method or any other reasonable method as defined in sec_1_263a-1 however as is explained above sec_1_263a-1 provides that a taxpayer may use a simplified_method the simplified_service_cost_method to determine the aggregate portion of mixed_service_costs incurred during the taxable_year that are properly allocable to eligible_property for purposes of the simplified_service_cost_method eligible_property is limited to property that is subject_to sec_263a and that falls within the following categories inventory non-inventory property_held_for_sale self- constructed assets that are substantially identical in nature to and produced in the same manner as inventory_property produced_by_the_taxpayer or other_property produced_by_the_taxpayer that is held primarily_for_sale_to_customers in the ordinary in wisconsin electric power company v epa uslw 7th cir the united_states court_of_appeals for the seventh circuit upheld the epa’s determination that the company’s proposed physical changes to its plant were not routine maintenance repair and replacement for purposes of the epa’s regulations in doing so the court found that the epa’s case-by-case determination that weighed the nature extent purpose frequency and cost of the work as well as other relevant facts to arrive at a common-sense finding was not arbitrary or capricious see wisconsin elec power company v epa supra pincite see also united_states of america v southern indiana gas and electric company f_supp 2d s d ind the epa’s routine maintenance exemption analysis entails a fact intensive case-by-case determination taking into account factors such as the project’s nature extent frequency and cost u s v ohio edison co f_supp 2d s d ohio for purposes of brevity the full history of the regulation section has not been repeated for further information on the history of sec_1_263a-1 see revrul_2005_53 tam-106669-05 course of the taxpayer's trade_or_business and self-constructed assets produced_by_the_taxpayer on a routine and repetitive basis in the ordinary course of the taxpayer’s trade_or_business see ' 263a-1 h i generally if a taxpayer elects to use the simplified_service_cost_method it must use the method for all production and resale activities of the trade_or_business associated with eligible_property see sec_1 263a- h however at its election a taxpayer can exclude self-constructed assets from application of the simplified_service_cost_method and only apply the method to inventory_property and non-inventory property_held_for_sale see sec_1_263a-1 a taxpayer that makes such election must nonetheless allocate service_costs to self-constructed assets in accordance with the general allocation rules provided for such costs in sec_1_263a-1 see id under the simplified_service_cost_method a taxpayer computes its capitalzable mixed_service_costs by multiplying its total mixed_service_costs by an allocation_ratio the allocation_ratio can be either labor-based or production-based see sec_1 263a- h and the production-based ratio is the ratio of the taxpayer’s sec_263a production_costs to its total costs see sec_1_263a-1 for this purpose sec_263a production_costs are defined as the total costs excluding mixed_service_costs and interest allocable to property produced and property acquired for resale if the producer is also engaged in resale activities under sec_263a that are incurred in the taxpayer’s trade_or_business during the taxable_year total costs include all direct and indirect_costs allocable to property produced and property acquired for resale if the producer is also engaged in resale activities as well as all other costs of the taxpayer’s trade_or_business see sec_1_263a-1 total mixed_service_costs are defined as the total costs incurred during the taxable_year in all departments or functions of the taxpayer’s trade_or_business that perform mixed service activities see sec_1 263a- h general plant and intangible assets are not eligible_property for purposes of the simplified_service_cost_method accordingly in applying the simplified_service_cost_method taxpayer excluded sec_263a production_costs associated with these assets from the numerator of the production cost allocation_ratio taxpayer also reduced total mixed_service_costs by the service_costs associated with such property taxpayer continued to allocate service_costs to these assets pursuant to a facts-and- circumstances method that it uses for its books_and_records for purposes of the present examination the examination team has accepted that taxpayer’s method of allocating service_costs to its general plant and intangible assets as a reasonable method under sec_1_263a-1 method exempts self-constructed assets that are not eligible_property from the statutory requirement to capitalize mixed_service_costs accordingly taxpayer argued that it improperly applied the simplified_service_cost_method by excluding production_costs of in applying the simplified_service_cost_method taxpayer determined that its at its conference of right taxpayer argued that the simplified service cost tam-106669-05 general and intangible assets from the production cost allocation_ratio and service_costs associated with these assets from total mixed_service_costs and the mixed_service_costs that it allocated using the simplified_service_cost_method to property that the examination team determines is not eligible_property must be re-allocated among its inventory and eligible self-constructed assets in other words taxpayer argues that under the simplified_service_cost_method all of its capitalizable service_costs must be allocated to its eligible_property - most of which is electricity inventory that does not remain on hand at year end - and none of its service_costs are allocable to ineligible property taxpayer’s argument is premised on the definitions of sec_263a production_costs and total mixed_service_costs contained in sec_1_263a-1 and sec_1_263a-1 the simplified service cost allocation formula and the lack of an express rule in the simplified_service_cost_method regulations addressing the treatment of ineligible property the general allocation formula under the simplified_service_cost_method is the allocation_ratio multiplied by total mixed_service_costs taxpayer elected to use the production cost allocation_ratio the numerator of the production cost allocation_ratio is sec_263a production_costs which the regulations define as the total costs excluding mixed_service_costs and interest allocable to property produced under sec_263a that are incurred in the taxpayer’s trade_or_business during the taxable_year taxpayer argues that the numerator of the production cost allocation_ratio should include production_costs associated with all of its assets including those that are eligible_property and those that are not eligible_property such as the general plant and intangible assets and assets that are not produced on a routine and repetitive basis under rev_rul and total mixed_service_costs should include all mixed_service_costs regardless of whether such costs are associated with property that is not eligible for the simplified_service_cost_method service_cost_method regulations understood that most of a taxpayer’s self-constructed assets would qualify as eligible_property and that mixed_service_costs are more or less fixed costs of the business that do not increase as a result of the rare or occasional production of ineligible property thus according to taxpayer the internal_revenue_service the service and treasury_department concluded that mixed_service_costs need not be allocated to ineligible property under the simplified_service_cost_method not allocable to ineligible property if the taxpayer to use the simplified_service_cost_method taxpayer’s proposed application of the simplified_service_cost_method - allocation of capitalizable service_costs exclusively to eligible_property - is inherently unreasonable and ignores the basic requirement of sec_263a ie capitalization of the direct costs and a proper share of the indirect_costs of property produced sec_263a requires producers of real or tangible_personal_property to capitalize the direct costs and a proper share of the indirect_costs of producing such property see also to further support its position taxpayer asserts that the drafters of the simplified we disagree with taxpayer’s argument that capitalizable mixed_service_costs are moreover like the simplified_service_cost_method the simplified production taxpayer’s argument is also inconsistent with the text of sec_1_263a-1 section tam-106669-05 sec_1_263a-1 for this purpose indirect_costs include capitalizable service_costs deductible service_costs and mixed_service_costs see sec_1_263a-1 263a-1 h provides a method for determining mixed_service_costs incurred with respect to eligible_property by its terms the simplified_service_cost_method only applies to eligible_property see sec_1_263a-1 paragraph h of sec_1_263a-1 does not purport to determine the amount of mixed_service_costs incurred with respect to other_property sec_1_263a-1 does not indicate that the general allocation rule provided by sec_1_263a-1 does not continue to apply in the case of property that is not eligible for the simplified_service_cost_method method provided in sec_1_263a-2 applies only to eligible_property eligible_property is defined the same way for both the simplified_service_cost_method and the simplified_production_method see sec_1_263a-1 and sec_1_263a-2 more specifically sec_1_263a-1 and sec_1_263a-2 both provide that self-constructed assets produced on a routine and repetitive basis in the ordinary course of a taxpayer’s business are eligible_property for purposes of the simplified_service_cost_method and the simplified_production_method respectively thus taxpayer’s argument regarding the simplified_service_cost_method also would apply to additional sec_263a costs where the taxpayer elected to use the simplified_production_method in other words under taxpayer’s argument it would follow that if a taxpayer elected to use the simplified_production_method it would not be required to capitalize additional sec_263a costs to ineligible property the similarities between the simplified_service_cost_method and the simplified_production_method indicate that taxpayer’s speculation about the service’s and treasury department’s intent to exempt ineligible property from the requirement to capitalize service_costs is incorrect even if taxpayer were correct that service_costs do not increase incrementally as a result of producing ineligible property there is no basis to conclude that would be true of other additional sec_263a costs eg indirect materials and labor insurance utilities etc required to be capitalized exempted certain assets from a statutory requirement to capitalize service_costs and other indirect_costs there is nothing in sec_263a sec_1_263a-1 and sec_1_263a-2 the preamble to the final regulations the preambles or texts of the proposed_regulations or notice_88_86 to support taxpayer’s position taxpayer essentially is arguing that the service and treasury_department the simplified_production_method is a method for determining the additional sec_263a costs allocable to ending inventory of property produced and other eligible_property on hand at the end of the taxable_year additional sec_263a costs are the costs other than interest that were not capitalized under the taxpayer’s method_of_accounting immediately prior to the effective date of sec_263a but that are required to be capitalized under sec_263a taxpayer points to sec_1_263a-1 as evidence that the service and treasury we disagree with the conclusions taxpayer draws from the existence of tam-106669-05 department knows how to write a rule that requires capitalization of service_costs to property for which the simplified_service_cost_method is not applied and chose not to draft such a rule for ineligible property sec_1_263a-1 permits a taxpayer to exclude certain self-constructed assets that are eligible_property ie self-constructed assets substantially identical in nature to and produced in the same manner as inventory_property produced_by_the_taxpayer or other_property produced_by_the_taxpayer that is held primarily_for_sale_to_customers in the ordinary course of the taxpayer's trade_or_business and self-constructed assets produced_by_the_taxpayer on a routine and repetitive basis in the ordinary course of the taxpayer’s trade_or_business from the application of the simplified_service_cost_method sec_1_263a-1 expressly provides however that if a taxpayer makes this election it is still required to allocate service_costs to such property in accordance with the general rules provided by sec_1_263a-1 sec_1_263a-1 the provision in sec_1_263a-1 requiring allocation of service_costs to property excluded from the election is consistent with the statutory requirement to allocate indirect_costs including service_costs to all property subject_to sec_263a the provision is not an arbitrary rule it is simply a reminder that service_costs must be allocated to property subject_to sec_263a notwithstanding the fact that the simplified_service_cost_method will be applied only to some of the eligible_property a similar provision for ineligible property is not expressed in sec_1_263a-1 because that paragraph only applies to eligible_property the provision in sec_1_263a-1 is pertinent to the election to exclude eligible self-constructed assets from the application of the simplified_service_cost_method because the assets excluded from the election are in fact eligible_property finally taxpayer argues that sec_1_263a-1 determines the total amount of capitalizable mixed_service_costs incurred by the taxpayer and allocates the total to eligible_property to the contrary the simplified_service_cost_method does not purport to determine the total amount of capitalizable mixed_service_costs incurred by the taxpayer sec_1_263a-1 expressly states that the simplified_service_cost_method determines the amount of capitalizable mixed_service_costs incurred with respect to eligible_property in addition sec_1_263a-1 clearly indicates that a taxpayer that elects to exclude self-constructed assets from its application of the simplified_service_cost_method must nonetheless allocate service_costs to such property in accordance with the general rules provided by sec_1_263a-1 sec_1_263a-1 also makes clear that a taxpayer that uses the simplified_service_cost_method for one trade_or_business and not another must allocate the costs of any mixed service_department that supports both trades_or_businesses between those trades_or_businesses consistent with the principles of sec_1_263a-1 see sec_1_263a-1 thus sec_1_263a-1 and h clearly recognize that a taxpayer may incur capitalizable mixed_service_costs in summary taxpayer’s arguments concerning the requirement to allocate tam-106669-05 that must be allocated to property that is not accounted for using the simplified_service_cost_method capitalizable mixed_service_costs to ineligible property are inconsistent with the statutory language of sec_263a the text of sec_1_263a-1 and is not supported by the history and evolution of the simplified_service_cost_method regulations we believe that the method taxpayer employed reducing the numerator of the production based allocation_ratio by the sec_263a production_costs attributable to ineligible property and reducing the multiplicand of the general allocation formula by the mixed_service_costs allocable to ineligible property on a facts and circumstances basis is reasonable under the sec_263a regulations accounting to allocate mixed_service_costs to ineligible property as indicated above we believe that taxpayer’s method is proper taxpayer cannot now change that method without consent see sec_446 in any event when taxpayer filed its form_3115 it adopted a method of caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
